333 F. Supp. 309 (1971)
In re Coordinated Pretrial Proceedings in ANTIBIOTIC ANTITRUST ACTIONS.
M 19-93A.
United States District Court, S. D. New York.
August 7, 1971.
M 19-93A and the actions listed on Appendix A.

ADMINISTRATIVE ORDER NO. 71-11

ORDER TRANSFERRING "FARM CASES" TO THE DISTRICT OF MINNESOTA UNDER 28 USC SECTION 1404(a)
MILES W. LORD, District Judge (By Assignment).
On July 16 this court directed the parties in the actions listed on the attached Appendix A to show cause in writing on or before July 26, 1971, why said actions should or should not be transferred to the District of Minnesota pursuant to 28 U.S.C. Section 1404(a). The various pleadings and arguments of the parties with respect to the show cause order were considered at a hearing in St. Paul, Minnesota, on July 28, 1971.
The court has considered the arguments of defendants that the court lacks authority under 28 U.S.C. Section 1404 (a) to accomplish this transfer. This argument is rejected for reasons substantially similar to those set forth in Administrative Order No. 71-5, 333 F. Supp. 299, dated May 14, 1971, pet. for mandamus denied, Pfizer & Co., Inc. v. Lord, 447 F.2d 122 (2d Cir.), pet. for rehearing denied, 449 F.2d 119 (July 13, 1971 2d Cir.). The court also has concluded that transfer would serve the "convenience of parties and witnesses, in the interest of justice." Indeed transfer of the farm cases to Minnesota seems to have been specifically contemplated by the Judicial Panel on Multidistrict Litigation, which in Footnote 8 of its Opinion and Order of December 2, 1970, stated, "In this way, Judge Lord can conduct pretrial proceeding in New York and can, upon completion of the pretrial proceeding, try the farm cases in Minnesota." The court notes that class leaders in the three principal farm classes originally filed their actions in the District of Minnesota and that no farm plaintiff has expressed any opposition to trying its action in that district.
It is therefore ordered that all actions listed in Appendix A shall be transferred to the District of Minnesota under 28 U.S.C. Section 1404(a) upon completion of pretrial proceedings.

APPENDIX A


Anderson Cattle Co. v. American               69 Civ. 5031
Cyanamid, et al. (Kansas, T-4659)
Louisiana Hatcheries Inc. v. Chas.            70 Civ. 5590
Pfizer & Co., Inc., et al. (E.D. La.,
70 Civ. 7000)
Edwards Bros. Milling v. Chas. Pfizer         69 Civ. 3899
& Co., Inc., et al. (E.D. N.C., 2372)
Missouri Farmers Association v. Chas.         69 Civ. 4261
Pfizer & Co., Inc., et al. (W.D. Mo.,
17640-4)
Bernard Kay v. Chas. Pfizer & Co.,            70 Civ. 1409
Inc., et al. (S.D. Ohio 70-76)



*310
Burgess Poultry Market v. Chas.               69 Civ. 4026
Pfizer & Co., Inc., et al. (W.D. Tex.,
A-69-CA-108)
Carl F. Dodge & Marlea Dodge v. Chas.         70 Civ. 1306
Pfizer & Co., Inc., et al. (N.D. Ill.,
70 C 500)
A. C. Smith Poultry v. Chas. Pfizer           69 Civ. 5574
& Co., Inc., et al. (N.D. Ga., 1293)
Balfour, Guthrie & Co. v. Chas. Pfizer        69 Civ. 4909
& Co., Inc., et al. (N.D. Calif., 52342)
Jack England v. Chas. Pfizer & Co.,           69 Civ. 3772
Inc., et al. (W.D. Ark., ED-69-C-8)
Guy Phelps v. Chas. Pfizer & Co., Inc.,       69 Civ. 5684
et al. (N.D. Ala., 69-767)
Rutledge Ranch v. Chas. Pfizer & Co.,         69 Civ. 5683
Inc., et al. (N.D. Ala., 69-766)
Marshall Durbin Food v. Chas. Pfizer          70 Civ. 677
& Co., Inc., et al. (N.D. Ala., 3015-N)
Kenneth Murray v. Chas. Pfizer & Co.,         69 Civ. 5685
Inc., et al. (N.D. Ala., 69-768)